Title: To Benjamin Franklin from Jonathan Williams, Jr., 14 September 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir
Nantes Sept. 14. 1780.
Inclosed is a Packet & two Letters which I received by the Mercury Capt Samson. This Ship is fitted out by the Massachusetts State to carry over the Stores it was expected Mr Austin would have been able to provide; but in consequence of his failure (for I do not understand he has in the smallest Degree succeeded) she is here without money & yet in need of very considerable Supplies for the Payment & subsistance of her People as well as for the outfitts of the Ship which will not be inconsiderable. Capt Samson will wait on you & I suppose will give you an account of his Situation, he will at the same inform you of his having captured & sent into Boston a Portuguese Vessell laden on Irish Account & bound to Cork, the Captain I believe will make a Reclamation of his Vessell & Freight & you may therefore expect some application from the Portuguese Ambassador: Capt Samson carries his Papers with him & will no doubt be able to justify his Conduct.
It appears by all the Letters I have received that great Expectations were formed about the second Division to reinforce Mr De Ternay and Capt Samson had even a Letter for the Commander of the supposed Division in case he should meet him on the Passage. This Letter I have sent to Mr de Sartine & wish it may put the Ministry in mind of sending out a second Division which I am afraid they have forgotten.
I suppose your Letters will inform you of all the news there is so I need not mention any. My Uncle arrived safe at Providence New England.
I have sent almost all the Cloathing to L’orient to be ready for the Breton, I only wait to hear from Bordeaux to judge of the Time of her getting into L’orient & then I shall give Mr Schweighauser Notice to have all he has on hand in readiness.
I am ever with the highest Respect Dear Sir Your dutifull & affectionate Kinsman
Jona Williams J


I have lately received a considerable Sum in Bills on Mr Jay. Do you think they will be paid?— I shall be obliged to you for one word on this Subject.

 
Endorsed: Mr. Williams Sept. 14. 1780 Has sent almost all the Clothing to L’Orient
